Citation Nr: 0905955	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  08-15 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder ("PTSD").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to 
November 1988.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a September 2007 rating decision 
by the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in St. Petersburg, Florida, which denied the 
Veteran's claim for service connection for PTSD.

In December 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg, Florida 
RO.  A transcript of that proceeding has been associated with 
the claims file.

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accordance with 38 
C.F.R. § 20.1304 (2008).


FINDING OF FACT

The preponderance of the evidence is against finding that the 
Veteran has PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.305(f) (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) ( 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), however, the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini, effective May 30, 2008). 

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated May 2007.  
The RO informed the appellant of the types of evidence needed 
in order to substantiate his claim for service connection; 
the division of responsibility between the appellant and VA 
for obtaining the required evidence; and the RO requested 
that the appellant provide any information or evidence in his 
possession that pertained to such claim.  38 U.S.C.A. 
§5103(a); 38 C.F.R. § 3.159(b).
On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection is awarded.

The Board notes that the Veteran was given appropriate notice 
according to Dingess in the letter dated May 2007.  To the 
extent there was any error in such notice, since the Board 
has concluded that the preponderance of the evidence is 
against the claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

b.) Duty to Assist  

With regard to the duty to assist, the claims file contains 
the Veteran's service medical records, VA medical center 
("VAMC") records and a VA examination report dated August 
2007.  Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Veteran has not 
referenced any other outstanding records that he wanted VA to 
obtain or that he felt were relevant to his claim.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.
II. Applicable laws and regulations

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  If the 
veteran fails to demonstrate any one element, denial of 
service connection will result.  Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005).

Service connection for PTSD specifically requires (1) medical 
evidence establishing a diagnosis of the disability, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2008).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2008); see also, 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2008).  Otherwise, the 
law requires verification of a claimed stressor.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is unrelated to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Thus, he 
must corroborate his testimony by credible supporting 
evidence.  See Stone v. Nicholson, 480 F.3d 1111, 1114 (Fed. 
Cir. 2007) (finding no error in Board determination that a 
non-combat veteran's "own statements cannot serve as 
'corroboration' of the facts contained in those statements).  
In such cases, the record must include service records or 
other credible evidence that supports and does not contradict 
the veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen 
v. Brown, 10 Vet. App. 128, 42 (1997).  Because the question 
of whether the veteran was exposed to a stressor in service 
is a factual one, VA adjudicators are not bound to accept 
uncorroborated accounts of stressors or medical opinions 
based upon such accounts. Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).

III. Analysis

The Veteran seeks service connection for PTSD as a result of 
an in-service stressor.  Specifically, he claims that while 
serving on a gun line aboard a ship during the Vietnam War, 
he received fire from the beach, then opened fire on several 
crafts, killing three people.  (See stressor statement, June 
2007.)  He further asserts that he witnessed a ship explode, 
was accidentally left ashore for six months and came under 
enemy attack several times.  Id.  The Veteran also contends 
that he was involved in combat in 1982 while serving in 
Lebanon.  (See VAMC treatment record, December 2006).  

As an initial matter, the Board notes that although the 
Veteran's actual military occupational specialty is unclear, 
the DD 214 reveals that he was awarded the Combat Action 
Ribbon.  As such, the Board finds that his reports regarding 
in-service stressors are presumed true; thus, for the 
purposes of this decision, the second element for 
establishing service connection for PTSD, evidence that the 
claimed in-service stressor actually occurred, has been met.

With regard to whether the Veteran has PTSD that is related 
to service, the Board notes that a review of his service 
treatment records, including his enlistment and separation 
examination reports, show that he never complained of, 
received treatment for, or was diagnosed with any 
psychological, psychiatric or other mental disorders.  

As stated above, in order to establish service connection for 
PTSD, the veteran must have a current diagnosis of PTSD 
directly related to his in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2008).  With respect to the first, or "current 
disability" requirement, the Court has recognized that, 
"[i]n the absence of proof of a present disability, there 
can be no valid claim" of service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995) (recognizing that "[a] service-
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability."); see also Chelte v. Brown, 10 Vet. App. 268, 
271, 272 (1997) (holding that the veteran's claim was not 
well grounded when the evidence "establishe[d] only that the 
veteran had a [disability] in the past, not that he has a 
current disability").

In this regard, the Board notes that the evidence of record 
shows that following his discharge from service in November 
1988, the Veteran did not seek treatment for any mental 
disorders until December 2006, when he underwent a mental 
health assessment at the Tampa, Florida VAMC.  

In December 2006, the Veteran was evaluated by D.M., a 
licensed clinical social worker.  The Veteran reported 
experiencing intrusive recollections, nightmares/vivid 
dreams, insomnia, outbursts of anger, depression, mania and 
mild hypervigilance.  He said that he perceived a connection 
between his previously-diagnosed gastroesophageal reflux 
disorder ("GERD"), and his stress, anger and irritability.  
He said that he avoided trauma-related thoughts and 
discussions, and had some diminished interest in playing the 
guitar, the later of which he attributed primarily to time 
restraints.  D.M. attributed his depression to the normal 
grieving process following the recent death of a fellow 
serviceman in Iraq.  The Veteran said that he did not 
experience flashbacks or distress when exposed to trauma-
related cues, nor did he experience memory loss, feeling of 
detachment (he said that he had friends and a fiancée), a 
restricted affect, an exaggerated startle response, 
concentration problems or hallucinations.  With regard to his 
personal and work life, the Veteran said that his first two 
marriages had ended in divorce, and noted that he had been 
continuously employed in housekeeping at the VA since 1993.  
During the mental status examination, the clinician noted 
that the Veteran was neat, well-groomed, cooperative, 
personable, had normal speech, a euthymic mood, a full-range 
affect with congruent mood, normal thought and content 
processes, good insight and intact judgment.  He denied 
having any attention/concentration problems, perceptual 
disturbances or suicidal/violent ideation.  Although the 
clinician noted that one of the Veteran's problems involved 
exposure to combat, he concluded that his reported symptoms 
did not reach the full diagnostic threshold for PTSD.  He 
noted that other stressors included an impending marriage, 
ongoing work-related stress involving a co-worker and the 
recent death of a friend.  D.M.'s assessment was "rule out 
PTSD; rule out bipolar II disorder; history of alcohol abuse 
in full remission."

In August 2007, the Veteran underwent a VA PTSD evaluation 
with a psychiatrist in connection with his application for 
service connection.  During this examination, the Veteran 
reported having witnessed friends on a nearby ship get killed 
during an explosion.  He said that during service, he was 
"sadistic" and wished that he had killed more.  He reported 
that his "anger was always there" since childhood, during 
which time he claimed to have experienced physical and 
emotional abuse at the hands of his father, who he said was 
an alcoholic.  He said that he later put a gun to his 
father's head and asked him if he wanted to die.  However, he 
said that he was now less violent since receiving treatment.  
He said that when he is stressed, he has certain dreams.  He 
said that he once bought a knife with plans of killing a 
former girlfriend and reported a number of times that he 
thought about killing someone who got in his way.  In regard 
to his personal life and occupation, the Veteran reported 
that he was on his third marriage and had worked continuously 
at the VA for many years.  He said that in his spare time, he 
enjoyed playing violent video games and was a World War II 
reenactor (the Veteran was later asked about the advisability 
of this activity, given his reported combat stressors, but 
said that it was not a trigger for PTSD symptoms, but rather 
a social activity, by which he could "have fun, blow off 
steam and reduce stress."  (See VAMC outpatient treatment 
note, January 2008.)  He reported no drug use and no alcohol 
use since 1983.  During the mental status examination, the 
examiner, Dr. M.L., noted that the Veteran was clean and 
neat, casually-dressed, and had excellent hygiene and strong 
eye-contact.  He was noted to have no psychomotor abnormality 
or psychotic process.  However, his speech had an angry, 
threatening undertone, and his affect was irritable.  His 
thought process was logical and goal-directed, and his 
thought content was described as "veiled threat[en]ing [sic] 
talk about anger and risks [of his] not getting his way."  
(See VA evaluation, August 2007.)  His insight was limited, 
although he was able to make rational decisions.  He endorsed 
no suicidal ideation, but expressed homicidal thoughts about 
unidentified individuals.

Dr. M.L. concluded that the Veteran did not meet the criteria 
for PTSD based on the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) ("DSM-IV") because he did not respond to the 
described traumas with fear, helplessness or horror.  It must 
be noted that the psychiatrist did not challenge that these 
events occurred, but rather, found that the veteran did not 
respond to them in a way that satisfied the diagnostic 
criteria.  He thus noted that PTSD Criteria A (exposure to a 
traumatic event) was not met.  He further found that the 
Veteran's symptoms of anger appeared to pre-date his military 
service, was not related to an Axis I (clinical 
disorders)diagnosis and suggested a significant level of 
sociopathy, but noted that personality testing would be 
needed to confirm this.  Additionally, he noted that the 
Veteran's stories appeared to be attempts at intimidation, 
and in particular, noted that at parting, the Veteran 
suggested that he remembered faces best if he imagined them 
in a rifle scope.  

The Veteran's claims folder also contains several VAMC 
treatment reports evidencing his participation in mental 
health therapy sessions.  These documents, however, provide 
contradictory findings as to whether the Veteran currently 
has, or has ever been diagnosed with PTSD.  

For example, in February 2007, the Veteran returned for a 
psychotherapy session with D.M., the licensed clinical social 
worker who initially evaluated him in December 2006 and 
determined that he did not meet the criteria necessary for a 
diagnosis of PTSD.  In February 2007, D.M. again found that 
the Veteran did not reach the full diagnostic threshold for 
PTSD, and thus ruled out PTSD as a diagnosis.  In May 2007, 
the Veteran was interviewed by C.C., a PhD and nurse 
practitioner.  He discussed his first two marriages and said 
that in April 2006, he began experiencing "substantial 
stress" secondary to relational turmoil with his then-
girlfriend.  He told the examiner that he had been "high 
strung" since childhood, and needed something to calm him 
down.  He reported several new stressors, including marital 
discord, nicotine withdrawal and increased work stressors due 
to a change of status.   During the mental status 
examination, he was found to be pleasant and engaging, alert 
and oriented times four, displayed clear and goal-directed 
thoughts, and relevant, coherent language.  He did not, 
however, discuss combat or any combat stressors.  C.C. 
concluded that the Veteran did not have PTSD, as his reported 
symptoms did not reach the full DSM-IV diagnostic threshold.  
Her findings were reviewed by Dr. S.Y., who concurred with 
her assessment.  C.C. also prescribed the anti-depressant 
Celexa for the Veteran's depressive features and mid-cycle 
sleep disturbances.  In June 2007, Dr. H.K. met with the 
Veteran and also concluded that he did not have PTSD; her 
findings were supported by Dr. A.R., Chief of Psychology 
Services.  Both Drs. H.K. and A.R. reiterated their findings 
following the Veteran's July, August and September 2007 
therapy sessions.  

Also in June 2007, the Veteran met for a third time with 
social worker, D.M., who again concluded that he did not have 
PTSD.  During a fourth session with D.M. in July 2007, the 
Veteran said that he had been making process in managing his 
anger with his wife, and stated that he had been feeling 
calmer and less irritable since starting anti-depressant 
medication.  However, he said that it was much more difficult 
to manage his anger and frustration in response to his 
workplace stressors.  He also reported becoming desensitized 
to loud noises through his involvement in World War II 
reenactments, and said that he was now able to engage in this 
activity without the arousal of intrusive war memories.  He 
further reported progress in symptom-reduction, in that the 
frequency and intensity of his war-related dreams had 
decreased, and said that he had had only one war-related 
dream in the previous month.  During the mental status 
examination, the Veteran was found to be alert and oriented 
times four, with a euthymic mood, full range affect and no 
reports or indications of suicidal or homicidal ideation or 
acute distress.  For the fourth time, D.M. concluded that the 
Veteran did not have PTSD.

In September 2007, the Veteran again met with D.M.  During 
the session, the Veteran expressed frustration at recently 
having been denied service connection for PTSD.  He also 
discussed the ongoing discord in his third marriage, and said 
that his wife often criticized him for being immature.  He 
also expressed sadness over the recent death of his mother-
in-law, with whom he had had a good relationship.  During the 
mental status examination, it was noted that the Veteran was 
alert and oriented times four, had a full affect and 
congruent mood, was mildly dysphoric while discussing his 
marital difficulties and was neither suicidal, homicidal or 
in any acute distress.  After advising the Veteran of the 
avenues by which he could appeal the R.O.'s decision, D.M. 
reversed his previous opinion and diagnosed the Veteran with 
PTSD, chronic.  He did not, however, reconcile this findings 
with that of his previous examinations, or otherwise explain 
his rationale for finding that the veteran now met the 
diagnostic criteria.  Instead, he seemed to focus on the 
Veterans work and relationship issues, and also diagnosed him 
with a "partner relational problem."  D.M. continued this 
diagnosis through March 2008, in which the Veteran's therapy 
sessions focused on his ongoing stress regarding his 
impending divorce and related anger directed at his wife.  
The Veteran said that he relieved his marital stress by 
socializing with friends and continuing to engage in World 
War II reenactments.  During a group therapy session in 
January 2008, the Veteran said that he had recently been more 
depressed secondary to his divorce, as well as substantially 
disappointed that he had not been given a job promotion.  He 
further expressed discouragement that none of his marriages 
or intimate relationships had been successful.  

In June 2008, the Veteran was again evaluated by C.C., the 
PhD and nurse practitioner.  He said that he felt much better 
and was more calm since she had increased his medication in 
June in response to his report of more irritability at work.  
He also reported being more active in his church and engaging 
in more leisure time activities, such as painting.  Although 
he reported having some financial stress and work-related 
stress, he said that he was dealing with these issues more 
calmly and with "a new change of mind."  C.C. concluded 
that the Veteran did not have PTSD.

The last treatment of record is dated September 2008, when 
the Veteran was evaluated at the VAMC by Dr. V.R., a 
psychiatrist.  During the mental status examination, she 
noted that he was pleasant, cooperative, appropriately 
groomed and dressed, made good eye contact and was in no 
apparent distress.  He reported his mood as stressed and his 
affect was worried and mildly depressed.  Speech had a normal 
rate, tone and volume, and was relevant, coherent, and goal-
directed, with no evidence of psychotic thought, form or 
content.  He denied suicidal and homicidal intent or plans.  
He denied auditory, visual, tactile or olfactory 
hallucinations, and did not appear to be responding to 
internal stimuli.  He was noted to be alert and oriented to 
all spheres, and memory and cognition appeared to be grossly 
intact; insight and judgment were also noted as intact.  
Based on her examination, Dr. V.R. diagnosed the Veteran as 
having a "partner relational problem," and ruled out PTSD.  
On Axis II, she diagnosed the Veteran as having dependent 
personality disorder traits, but ruled out any specific 
disorder.  She advised him to continue taking his medication 
and told him that he should seek individual therapy to 
address his unhealthy coping style and dependent personality 
traits.  

In December 2008, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  He claimed that PTSD had 
been responsible for his three divorces and had negatively 
affected his work.  However, he reported that since beginning 
medication, he was calmer and in better control of his anger. 

Based on a review of the complete evidence of record, the 
Board concludes that the preponderance of the evidence is 
against finding that the Veteran currently has PTSD; as such, 
service connection is not warranted.

During the Veteran's first PTSD evaluation at the VAMC in 
December 2006, D.M., the licensed clinical social worker, 
concluded that he did not have PTSD because his reported 
symptoms did not reach the full diagnostic threshold for 
PTSD.  He noted that other stressors included an impending 
marriage, ongoing work-related stress involving a co-worker 
and the recent death of a friend.  During the VA PTSD 
evaluation in August 2007, M.L., the psychiatrist who 
assessed the Veteran, concluded that he did not meet the DSM-
IV criteria for PTSD because he did not respond to the 
described traumas with fear, helplessness or horror.  
Instead, he opined, seemingly based on the Veteran's 
discussion about his childhood abuse and issues with his 
father, that his anger problems pre-dated his military 
service.  He further concluded that the Veteran's statements 
were simply attempts to intimidate him.  M.L.'s opinion was 
detailed, and based on a thorough analysis, which included an 
interview, mental status examination, review of the Veteran's 
service and post-service treatment records and a 
comprehensive psychological evaluation.

Following the VA examination, the Veteran began attending 
regular psychotherapy sessions and anger management classes.  
Between February 2007 and September 2008, he was evaluated 
approximately 12 times.  During this period, he was seen by 
C.C., a PhD and PTSD nurse practitioner, Dr. H.K. and Dr. 
V.R., a psychiatrist.  The findings of these practitioners 
were reviewed and concurred with by Dr. S.Y. and Dr. A.R., 
the VAMC psychology chief.  All five of these medical 
professionals, in addition to the psychiatrist who performed 
the Veteran's VA compensation and pension examination in 
August 2007, concluded that his symptoms did not reach the 
full DSM-IV criteria threshold for a diagnosis of PTSD, and 
thus opined that he did not have PTSD.  

The Veteran also met with, and was evaluated several times by 
social worker, D.M.  As previously discussed, during his 
first evaluation of the Veteran in December 2006, D.M. opined 
that he did not have PTSD because his reported symptoms did 
not reach the full diagnostic threshold for PTSD.  When he 
met with the Veteran again in February, June and June 2007, 
he performed complete 60-minute psychological evaluations, 
including a mental status examination.  During these 
sessions, D.M. found that the Veteran did not endorse the 
symptoms necessary for a diagnosis of PTSD.  Instead, he 
noted that the Veteran's anger and irritability seemed to be 
related to marriage and work-related stressors.  By the time 
that he interviewed the Veteran in July 2007, D.M. noted that 
the Veteran reported experiencing much less anger and 
irritability with his wife, did not have an exaggerated 
startle response (as evidenced by the fact that he enjoyed 
performing military reenactments), and had experienced only 
one war-related dream in the previous month.  However, just 
two months later, and without providing rationale explaining 
the change, D.M. reversed himself and opined that the Veteran 
had chronic PTSD.  During this session, the Veteran's mental 
status examination was normal and his problems appeared to be 
primarily related to his divorce, an increase in sadness due 
to the recent death of his mother-in-law and continuing work 
problems.  However, when he said that he had been denied 
service connection by VA, D.M. advised him on how to appeal 
the decision, and immediately changed his previous diagnosis 
to PTSD, chronic.  Even after meeting with the Veteran 
several additional times, and noting that his complaints 
involved his divorce and failure to be promoted at work, D.M. 
continued to diagnose the veteran with PTSD.  However, as 
discussed earlier, he never specifically explaining the basis 
of the change in diagnosis.  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this case, the Board finds that the reports of C.C., Drs. 
H.K., S.Y. and A.R., and those of the two psychiatrists, Drs. 
V.R. and M.L., to be the most probative evidence of record, 
as these opinions were thorough and consistent with the 
clinical findings noted during the Veteran's many therapy 
sessions.  In contrast, while D.M.'s earlier opinions between 
December 2006 and July 2007 were consistent with the findings 
of these other health care providers, and provided a complete 
and detailed rationale for his conclusion that the Veteran 
did not have PTSD, his subsequent reports contained no such 
rationale to support the diagnosis of PTSD he later rendered.  
The Board further notes that subsequent to his last therapy 
session with D.M. in March 2008, the Veteran was evaluated 
twice more by two practitioners, both of whom concluded that 
he did not have PTSD.  

The Board notes that, as a licensed clinical social worker, 
D.M. is a competent medical professional, and is therefore 
competent to render an opinion on such matters.  However, in 
light of his conflicting opinions, and absent any rationale 
to explain that contradiction, the Board finds his later 
opinion that the Veteran has PTSD to be of very limited 
probative value.  As such, the Board finds that the opinions 
of the numerous other practitioners discussed above to be the 
most probative evidence regarding whether the Veteran 
currently has PTSD related to military service.

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Therefore, without a competent diagnosis of PTSD, 
there may be no service connection for the claimed 
disability.

In addition to the medical evidence, the Board has considered 
the Veteran's assertions that he had PTSD related to military 
service.  Certainly, the Veteran is competent, as a lay 
person, to report that to which he has personal knowledge, 
such as subjective complaints anger and depression.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, while 
the Veteran may sincerely believe that he has PTSD, as a lay 
person, he is not competent to render an opinion that he 
meets the diagnostic criteria to warrant a diagnosis of PTSD.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The Board has also considered the Veteran lay report that he 
first began noticing PTSD-type symptoms shortly after 
returning from service.  As noted, the Veteran is competent 
to report subjective complaints of that nature, and there is 
no reason to doubt the Veteran's sincerity as to his belief 
that his symptoms had their onset in service.  Thus, the 
Board finds that Veteran's lay reports of a continuity of 
symptomatology are entitled to some probative weight.  

However, as alluded to above, although the Veteran is 
competent to report his symptoms, he is not necessarily 
competent to attribute those symptoms to a specific 
underlying disease or injury, such as PTSD.  See McManaway v. 
West, 13 Vet. App. 60, 66 (1999) (holding that, where there 
is assertion of continuity of symptomatology since service, 
medical evidence is required to establish "a nexus between 
the continuous symptomatology and the current claimed 
condition"), vacated on other grounds sub nom.  McManaway v. 
Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488 (1997).  
In this case, the greater weight of competent medical 
evidence of record does not support the Veteran's contention 
that his symptoms are attributable to PTSD.  As such, the 
Board places more probative weight on the findings of the 
competent health care specialists who provided complete 
rationales for their findings than on the Veteran's lay 
assertions of experiencing symptoms since service.

Accordingly, the Board finds that the greater weight of 
probative evidence is against finding that the Veteran has 
PTSD related to military service.  The benefit of the doubt 
rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable, 
as there is not an approximate balance of competent evidence.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for PTSD is denied.


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


